In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JOHN A. ZUIDEMA, JR.,     *
                          *                        No. 15-983V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: June 16, 2016
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        tetanus, diphtheria, and pertussis
                          *                        (“Tdap”); Guillain-Barré syndrome
              Respondent. *                         (“GBS”)
******************** *

Alison H. Haskins, Gold Law Firm, Wellesley Hills, MA, for Petitioner;
Gordon E. Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 16, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by John A. Zuidema, Jr. on September 4, 2015. In his
petition, Mr. Zuidema, Jr. alleged that the influenza and tetanus, diphtheria, and
pertussis vaccines (collectively, “the vaccines”), which are contained in the
Vaccine Injury Table, 42 C.F.R. §100.3(a), and which he received on or about
September 25, 2014 and October 14, 2014 respectively, caused him to develop
Guillain-Barré Syndrome (“GBS”). Petitioner further alleges that he suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.

       Respondent denies that the vaccines caused any injury to petitioner.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $175,000.00 in the form of a check payable to
       petitioner, John A. Zuidema, Jr. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-983V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              omcE OF SPECIAL MASTERS


                                              )
JOHN A. ZUIDEMA, JR.                          )
                                              )
               Petitioner,                    )       No. 15-983V
                                              )       Chief Special Master Dorsey
       v.                                     )       ECF
                                              )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES                                )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to·the following matters:

        1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the acvaccinc Program"). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of the influenza ("flu")

and Tdap vaccines (collectively, "the vaccines") which are vaccines contained ii1 the Vaccine

Injury Table (the "Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the flu vaccine on or about September 25, 2014, and received the

Tdap vaccine on or about October 14, 2014.

       3. The vaccines were administered within the United States.

        4. Petitioner alleges that the vaccines caused him to develop GU;illain-Barre syndrome

("OBS"), and that he experienced the residual effect~ of this injury (or more ~ six months.

        5. Petitioner represents that there bas I?een no prior award or settlement of a civil action

for damages ~ a result of his condition.

        6. Respondent denies that the vaccines caused any Utjury to petitioner.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnoed in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

               A lump sum of$175,000.00 in the form ofa check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-1S(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation purs~t to 42

u.s.c. § 300aa-2l(a){l), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or seivices for w~ch the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuan~ to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. §. 300aa-

1S(i), subject to the availability of sufficient statutory funds.




                                               Pagc2of5
       12. The parties and their ~ttorneys further agree and stipulate that, except for any award

for attomeys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-1S(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretazy of Health and.Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vacoine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting fro~ or alleged to have resulted from, the flu vaccine administered OD or

about September 25, 2014, and the Tdap vaccine, administered OD or about October 14, 2014, as

alleged by petitioner in a petition for vaccine compensation filed on or about September 4, 2015,

in the United States Court of Federal Claims as petition No.   1S-~83V.

        1.4. If petitioner should die prior to entry of judgment,.this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confonnity with a




                                              Page3of5
decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed. under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely.no agreement on the part of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation sball not be construed as an admission by tho Unitod States or the

Secretary of Health and Hwnan Services that the vaccines caused any injury to petitioner.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors., and/or assigns. ·

                                     END OF STIPULATION




                                               Pagc4of5
  Respectfully submitted,

  PETITIONER:




  ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE




i~~ ~
                                                 OF THE ATTORNEY GENERAL:

                                                  ,~~L                        ~
                                                 \~J. MA'fA-NOSKi- ~kt~       e:. rt~W(:S
   Maglio Christopher & Toale, PA    Ad.:l~      Deputy Director
,- 1605 Main Street, Suite 710                   Torts Branch
   Sarasota, FL 34236                            Civil Division
   (941) 952-5242                                U.S. I>opartnientof1ustiee
                                                 P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington, DC 20044-0146


  AUTHORIZED REP                                 ATrORNEYOFRECORDFOR
  OF THE SECRET Y                                RESPOND NT:
  AND                 VI



  NARAY               MD                         ~~-N SHEJMHlf""'
  Acting Director, Division of Injury            Trial Attorney
  Compensation Programs (DICP),                  Torts Branch
  Healthcare Systems Bureau                      Civil Division
  U.S. Department of Health and Human Services   U.S. Department of Justice
  5600 Fishers Lane                              P.O. Box 146
  Parklawn BUilding, Mail Stop 08Nl46B           Benjamin Franklin Station
  Rockville, MD 20857                            Washington, DC 20044-0146
                                                 (202) 616-4208




                                          Page5 ofS